                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   IRVING GREEN,                                           CASE NO. C19-0970-JCC
10                             Plaintiff,                    ORDER
11          v.

12   SWEDISH HEALTH SERVICES, dba
     SWEDISH HEALTH CENTER,
13
                               Defendant.
14

15
            This matter comes before the Court on attorney Nolan Patrick Lim’s (Dkt. No. 20)
16
     unopposed motion to withdraw as counsel for Plaintiff Irving Green. Having thoroughly
17
     considered the parties’ briefing and the relevant record, the Court finds oral argument
18
     unnecessary and hereby GRANTS the motion for the reasons explained herein.
19
            No attorney shall withdraw an appearance without leave of the Court if the withdrawal
20
     will leave the client without representation. W.D. Wash. Local Civ. R. 83.2(b)(1). An attorney
21
     will ordinarily be permitted to withdraw until 60 days before the discovery cut-off date. Id. The
22
     decision to deny or grant counsel’s motion to withdraw is within the discretion of the Court.
23
     Washington v. Sherwin Real Estate, Inc., 694 F.2d 1081, 1087 (7th Cir. 1982).
24
            Plaintiff filed his complaint in King County Superior Court, and Defendant removed the
25
     case to the Court on June 21, 2019. (See Dkt. Nos. 1, 1-3.) Discovery cutoff is June 5, 2020.
26


     ORDER
     C19-0970-JCC
     PAGE - 1
 1   Thus, Mr. Lim’s motion is timely. See W.D. Wash. Local Civ. R 83.2(b)(1). Mr. Lim’s motion to

 2   withdraw complies with the Local Rules’ certification requirements. See W.D. Wash. Local Civ.

 3   R. 83.2(b)(1); (Dkt. Nos. 20, 21). Defendant does not oppose Plaintiff’s motion. (Dkt. No. 22.)

 4           Therefore, Mr. Lim’s motion for leave to withdraw as counsel for Plaintiff (Dkt. No. 20)

 5   is GRANTED. In accordance with the Court’s order, attorney Nolan Patrick Lim and his law

 6   firm, Nolan Lim Law Firm PS, are GRANTED leave to withdraw from representation and as

 7   counsel in this action for Plaintiff, effective as of the date this order is issued. The Clerk is

 8   DIRECTED to mail a copy of this order to Plaintiff Irving Green at: 11202 2nd Ln SW Apt
 9   H202, Seattle, WA 98146.
10           DATED this 3rd day of February 2020.




                                                             A
11

12

13
                                                             John C. Coughenour
14                                                           UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0970-JCC
     PAGE - 2
